J-S07042-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,              : IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                        Appellee               :
                                               :
                 v.                            :
                                               :
    JERRY GADDY,                               :
                                               :
                        Appellant              : No. 1612 EDA 2019

             Appeal from the PCRA Order Entered May 3, 2019
           in the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0804411-1976

BEFORE:       NICHOLS, J., KING, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                        FILED APRIL 24, 2020

        Jerry Gaddy (Appellant) appeals pro se from the May 3, 2019 order

dismissing his serial petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

        This Court previously recounted the procedural history of this case as

follows.

               On December 29, 1976, a jury convicted [Appellant] of
        first[-]degree murder,[1] criminal conspiracy, and possessing an
        instrument of a crime (“PIC”). On June 20, 1977, the trial court
        sentenced [Appellant] to serve life in prison for the murder
        conviction, and a 5 to 10 year concurrent incarceration
        sentence for conspiracy. No sentence was imposed on the PIC
        charge. [Appellant] filed a direct appeal with this Court on
        July 14, 1977. On June 22, 1979, this Court affirmed the
        judgment of sentence and our Supreme Court denied
____________________________________________


1   Appellant was 20 years old at the time of the murder.




*Retired Senior Judge assigned to the Superior Court.
J-S07042-20


     allowance  of    appeal on   January 7, 1980. See
     Commonwealth v. Gaddy, 406 A.2d 1052 (Pa. Super.
     1979) (unpublished memorandum).

            On September 29, 1982, [Appellant] filed a petition for
     post-conviction relief pursuant to the PCHA.5 The PCHA court
     denied his petition on January 26, 1984, and he filed a notice of
     appeal with this Court on February 24, 1984. The PCHA court
     appointed counsel on May 17, 1984, but the appeal was
     dismissed on February 21, 1986 due to counsel’s ineffectiveness
     in failing to properly pursue the appeal. Thereafter, [Appellant]
     filed several more pro se post-conviction petitions which were
     dismissed for similar reasons. Ultimately, the PCRA court
     reinstated [Appellant’s] right to appeal the denial of post-
     conviction relief nunc pro tunc on June 8, 1989. On February 27,
     1990, this Court, addressing the merits of the arguments,
     affirmed     the    denial   of   post-conviction   relief.  See
     Commonwealth v. Gaddy, 576 A.2d 1133 (Pa. Super. 1990)
     (unpublished memorandum).

           _____
           5 The Post Conviction Hearing Act (“PCHA”), 19 [P.S.]

           § 1180-1 et seq., was the predecessor to the PCRA.

Commonwealth v. Gaddy, 935 A.2d 10 (Pa. Super. 2007) (unpublished

memorandum at 1-2).

     On January 10, 2006, Appellant pro se filed a subsequent PCRA

petition, which the PCRA court dismissed on August 11, 2006. Appellant

appealed, this Court affirmed on August 7, 2007, and our Supreme Court

denied his petition for allowance of appeal on May 7, 2008.              Id.

(unpublished memorandum), appeal denied, 947 A.2d 1052 (Pa. 2008).

     On August 28, 2017, Appellant pro se filed the instant PCRA

petition, acknowledging his petition was untimely filed and attempting to

invoke the newly-recognized-constitutional-right exception to the PCRA’s


                                -2-
J-S07042-20


time-bar2 in reliance on Commonwealth v. Batts, 163 A.3d 410, 416 (Pa.

2017) (Batts II) (recognizing “a presumption against the imposition of a

sentence of life without parole for a juvenile offender” and holding that “to

rebut the presumption, the Commonwealth bears the burden of proving,

beyond a reasonable doubt, that the juvenile offender is incapable of

rehabilitation”). On the same date, Appellant also filed a motion for leave

of court to file an amended petition.          On February 2, 2018, Appellant

filed another motion for leave to file an amended petition.3 It does not

appear the PCRA court ruled on these motions.

        On March 1, 2019, pursuant to Pa.R.Crim.P. 907, the PCRA court

issued notice of its intention to dismiss the petition without a hearing.

Appellant pro se filed a response on March 7, 2019, which he titled as an

amended       PCRA    petition    and    asserted   the   same   newly-recognized

constitutional right time-bar exception claim. The PCRA court dismissed

Appellant’s petition on May 3, 2019 as untimely. This timely-filed appeal

followed. The PCRA court did not order Appellant to file a statement of


____________________________________________


2   42 Pa.C.S. § 9545(b)(1)(iii).

3 In the February 2, 2018 motion seeking leave to file an amended petition,
Appellant merely filed a supplemental pleading, i.e., an amended petition.
Therein, he baldly attempted to invoke the interference-by-government-
officials exception to the PCRA’s time-bar pursuant to 42 Pa.C.S.
§ 9545(b)(1)(i), again in reliance on Batts II. See Motion for Permission to
File Amended Petition for Post Conviction Relief, 2/2/2018, at 5-7.



                                        -3-
J-S07042-20


errors complained of on appeal.            The PCRA court filed an opinion

pursuant to Pa.R.A.P. 1925(a) on August 9, 2019.

     On appeal, Appellant has not properly framed any issues for our

review, in violation of multiple rules of our appellate procedure. His brief

fails to contain a statement of the questions involved, summary of the

argument, and argument section, separately and distinctly titled, in

violation of Pa.R.A.P. 2111(a).      See also Pa.R.A.P 2116 (relating to

statement    of   questions   involved);    2118   (relating   to   summary   of

argument); 2119 (relating to argument section).           Although Appellant’s

brief contains citations to legal authority as required by Pa.R.A.P. 2119,

they are largely unhelpful because Appellant presents a rambling

recitation of the law where he confusingly weaves between purported

quotes of case law, without the use of quotation marks or block quotes,

and argument of facts and analysis from his own case, without clearly

distinguishing as such.        Further, Appellant’s brief fails to contain

references to the record, and follows no discernible pattern of page

numbering.    See Pa.R.A.P. 2132 (relating to references in briefs to the

record); 2173 (relating to numbering of pages of a brief).

     As a whole, especially without a statement of questions involved

and separate argument section analyzing any such questions, Appellant’s

brief is jumbled and difficult to follow, and the issues for which he seeks

our review are unclear. Accordingly, we could dismiss this appeal based


                                  -4-
J-S07042-20


on Appellant’s flagrant disregard of our rules of appellate procedure,

which has hampered our ability to conduct a meaningful review.                See

Pa.R.A.P. 2101 (“[I]f the defects are in the brief or reproduced record of the

appellant and are substantial, the appeal or other matter may be …

dismissed.”); Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super.

2007) (“[W]hen defects in a brief impede our ability to conduct meaningful

appellate review, we may dismiss the appeal entirely or find certain issues to

be waived.”) (citations omitted). However, because we glean that Appellant

seeks to challenge the PCRA court’s conclusion that his PCRA petition is

untimely, we decline to dismiss the appeal.

      The timeliness of the filing of a post-conviction petition is jurisdictional.

Commonwealth v. Robinson, 12 A.3d 477, 479 (Pa. Super. 2011).

Neither this Court nor the PCRA court has jurisdiction to address the merits

of an untimely-filed petition. Commonwealth v. Leggett, 16 A.3d 1144,

1145 (Pa. Super. 2011).       “The question of whether a [PCRA] petition is

timely [filed] raises a question of law. Where the petitioner raises questions

of law, our standard of review is de novo and our scope of review [is]

plenary.”   Commonwealth v. Brown, 141 A.3d 491, 499 (Pa. Super.

2016).

      Any PCRA petition, including second and subsequent petitions, must

either (1) be filed within one year of the judgment of sentence becoming

final, or (2) plead and prove a timeliness exception. 42 Pa.C.S. § 9545(b).


                                   -5-
J-S07042-20


Furthermore, the petition “shall be filed within one year of the date the claim

could have been presented.”          42 Pa.C.S. § 9545(b)(2).4    “For purposes of

[the PCRA], a judgment [of sentence] becomes final at the conclusion of

direct review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or at the expiration of

time for seeking the review.” 42 Pa.C.S. § 9545(b)(3).

       Since the instant petition was filed 37 years after his judgment of

sentence     became      final,   see    Gaddy,   935   A.2d     10   (unpublished

memorandum at 5), the petition is patently untimely and Appellant was

required to plead and prove an exception to the timeliness requirements.

The exceptions provide as follows.

       (1) Any petition under this subchapter, including a second or
       subsequent petition, shall be filed within one year of the date the
       judgment becomes final, unless the petition alleges and the
       petitioner proves that:

              (i) the failure to raise the claim previously was the
              result of interference by government officials with
              the presentation of the claim in violation of the
              Constitution or laws of this Commonwealth or the
              Constitution or laws of the United States;

              (ii) the facts upon which the claim is predicated were
              unknown to the petitioner and could not have been
              ascertained by the exercise of due diligence; or

____________________________________________


4 On October 24, 2018, the General Assembly amended 42 Pa.C.S.
§ 9545(b)(2) to extend the time for filing a petition from 60 days to one
year from the date the claim could have been presented. See 2018
Pa.Legis.Serv.Act 2018-146 (S.B. 915), effective December 24, 2018.



                                        -6-
J-S07042-20


              (iii) the right asserted is a constitutional right that
              was recognized by the Supreme Court of the United
              States or the Supreme Court of Pennsylvania after
              the time period provided in this section and has been
              held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i-iii).

         As noted supra, in his petition, Appellant attempted to invoke Batts II

to overcome the PCRA’s jurisdictional time-bar by claiming Batts II created

a new and retroactive constitutional right which rendered his life without

parole sentence illegal. See PCRA Petition, 8/28/2017, at 3-6. This attempt

fails.    First, Appellant abandons this claim on appeal and it is therefore

waived.      See Pa.R.A.P. 2116(a), 2119(a); Commonwealth v. Bennett,

517 A.2d 1248, 1250 n.4 (Pa. 1986) (stating issues raised in PCRA petition

and not presented on appeal are deemed abandoned); Commonwealth v.

McGill, 832 A.2d 1014, 1018 n.6 (Pa. 2003) (finding waiver where McGill

abandoned claim on appeal).         Second, even if not waived, Batts II is

inapplicable to the instant case because Appellant was not a juvenile at the

time he committed his crimes; he was 20 years old. Further, even if Batts

II were otherwise applicable, our Pennsylvania Supreme Court has never

held that its holding is a newly-recognized constitutional right or that it




                                    -7-
J-S07042-20


applies retroactively.        Accordingly, Appellant cannot satisfy subsection

9545(b)(1)(iii)’s timeliness exception.5

       On appeal, Appellant cites generally the relevant statutory sections of

the PCRA relating to timeliness without any explanation as to how they

relate to him. See Appellant’s Brief at 18 (pagination supplied). A liberal

reading of his brief arguably supports the contention that Appellant attempts

for the first time to invoke the governmental-interference exception based

on a bald accusation of fraud by the trial court and prosecutor. See id. at

20-22 (pagination supplied). Appellant has waived any such claim by failing

to raise it before the PCRA court and failing to develop it in any meaningful

____________________________________________


5  As noted supra, in his motion seeking leave to amend his petition,
Appellant also attempted to rely on Batts II to invoke the governmental-
interference exception to the PCRA’s time-bar. This claim likewise fails.
First, the PCRA court did not explicitly grant Appellant permission to file an
amended petition. See Pa.R.Crim.P. 905(A); Commonwealth v. Mason,
130 A.3d 601, 627 (Pa. 2015) (“[I]t is well-settled that claims raised outside
of a court-authorized PCRA petition are subject to waiver….”). Second,
Appellant abandoned this claim on appeal and it is therefore waived. See
Pa.R.A.P. 2116(a), 2119(a); Bennett, supra; McGill, supra. Regardless,
no matter what PCRA time-bar exception Appellant attempts to invoke,
Batts II is inapplicable because he was 20 years old at the time of the
murder.

       In addition, Appellant also claimed in his petition that his sentence was
illegal pursuant to Commonwealth v. Hopkins, 117 A.3d 247 (Pa. 2015),
and Commonwealth v. Wolfe, 140 A.3d 651 (Pa. 2016). See PCRA Court
Opinion, 8/9/2019, at 4. Appellant abandons these claims on appeal and
they are therefore waived. See Pa.R.A.P. 2116(a), 2119(a); Bennett,
supra; McGill, supra. Regardless, they do not overcome the PCRA’s time-
bar in this case. See PCRA Court Opinion, 8/9/2019, at 4.




                                       -8-
J-S07042-20


manner on appeal.     Commonwealth v. Washington, 927 A.2d 586, 601

(Pa. 2007) (“Any claim not raised in the PCRA petition is waived and not

cognizable on appeal.”); see also Pa.R.A.P. 302(a) (stating “issues not

raised in the lower court are waived and cannot be raised for the first time

on appeal”).

      Appellant also appears to claim his life without parole sentence is

illegal because the statute in effect at the time of the murder did not

authorize a sentence of life imprisonment.     See Appellant’s Brief at 29-30

(pagination supplied).   Although Appellant did not raise this claim in his

PCRA petition, legality-of-sentence claims are always subject to review

within the PCRA. However, this Court must have jurisdiction to review such

claim; because Appellant failed to prove a timeliness exception under the

PCRA, we are without jurisdiction to review it.    Commonwealth v. Fahy,

737 A.2d 214, 233 (Pa. 1999) (“Although legality of sentence is always

subject to review within the PCRA, claims must still first satisfy the PCRA’s

time limits or one of the exceptions thereto.”) (citation omitted).

      Because Appellant did not plead and prove facts that would establish

any exception to the PCRA’s timeliness requirements, neither the PCRA court

nor this Court has jurisdiction to consider the merits of Appellant’s claims.

Accordingly, we discern no error in the PCRA court’s dismissal of Appellant’s




                                  -9-
J-S07042-20


petition as untimely.6 See Commonwealth v. Albrecht, 994 A.2d 1091,

1095 (Pa. 2010) (affirming dismissal of PCRA petition without a hearing

because the appellant failed to meet burden of establishing a timeliness

exception).

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/20




____________________________________________


6 To the extent Appellant’s brief argues that the time-bar limitations set forth
in the PCRA do not apply to him because his judgment of sentence became
final prior to the effective date of section 9545, see Appellant’s Brief at 18-
19 (pagination supplied), Appellant failed to raise this claim below and it is
therefore waived.      See Pa.R.A.P. 2116(a), 2119(a); Bennett, supra;
McGill, supra. Regardless, Appellant already litigated, and this Court
already rejected, this same argument when we affirmed the dismissal of his
2006 PCRA petition as untimely. Gaddy, 935 A.2d 10 (Pa. Super. 2007)
(unpublished memorandum at 5 n.9) (citing Commonwealth v. Alcorn,
703 A.2d 1054 (Pa. Super. 1997)).



                                       - 10 -